—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered February 3, 1993, which, inter alia, granted defendants’ motion to take the deposition of plaintiff’s expert, her former employer, on the subject of plaintiff’s past and future lost earnings, unanimously affirmed, without costs. Appeal from the order, same court and Justice, entered on or about November 24, 1992, unanimously dismissed as superceded by the appeal from the order of February 3, 1993, without costs.
Examination before trial of plaintiff’s former employer is warranted in view of plaintiff’s late disclosure of her intent to use him as an expert (CPLR 3101 [d] [1] [i]), and plaintiff’s failure to submit her tax returns and other documents relating to her earnings from modeling jobs in Europe. Concur— Sullivan, J. P., Ellerin, Kupferman and Nardelli, JJ.